Exhibit 10.40



RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
FisherBroyles, LLP
345 North Canal Street
Suite C202
Chicago, Illinois 60606
Attention: Michael E. Mermall, Esq.
SPACE ABOVE FOR RECORDER’S USE
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
AND OTHER LOAN DOCUMENTS
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS
(this “Amendment”) is made effective as of June 10, 2014 (the “Effective Date”),
among ORIX CAPITAL MARKETS, LLC, a Delaware limited liability company, in its
capacity as agent (“Agent”) on behalf of Lenders (as hereinafter defined), ORIX
CAPITAL MARKETS, LLC, a Delaware limited liability company (“ORIX”), VARIAN
MEDICAL SYSTEMS INTERNATIONAL AG, a Swiss corporation (“Varian”) (ORIX and
Varian are collectively referred to herein as “Lenders”), CALIFORNIA PROTON
TREATMENT CENTER, LLC, a Delaware limited liability company (“Borrower”), and
JEFFREY L. BORDOK and JAMES THOMSON (collectively, “Guarantors”).
RECITALS:
A.Borrower, Lenders and Agent have entered into that certain Loan and Security
Agreement dated as of September 30, 2011 (the “Original Loan Agreement”), as
amended by that certain First Amendment to Loan and Security Agreement and Other
Loan Documents dated October 25, 2013 (the “First Amendment”) pursuant to which
Lenders agreed to make the loan described therein (the “Loan”) to Borrower for
the purpose of developing and constructing the Project (the Original Loan
Agreement, as amended by the First Amendment, is hereinafter referred to as the
“Loan Agreement”).
B.    The Loan is secured by (i) a Deed of Trust, With Assignment of Leases and
Rents, Security Agreement and Fixture Filing (the “Fee Deed of Trust”) dated as
of September 30, 2011, executed by Borrower for the benefit of Agent and Lenders
and recorded on October 6, 2011, with the Recorder of Deeds of San Diego County
(“Public Office”) as Document No. 2011-0523668, which Fee Deed of Trust
encumbers the real property legally described on attached Exhibit A (the
“Premises”); (ii) a Leasehold Deed of Trust, With Assignment of Leases and
Rents, Security Agreement and Fixture Filing (the “Leasehold Deed of Trust”)
dated as of September 30, 2011, executed by Borrower for the benefit of Agent
and Lenders and recorded on October 6, 2011, with in the Public Office as
Document No. 2011-0523669, which Leasehold Deed of Trust encumbers the Premises;
(iii) a Guaranty dated as of September 30, 2011, executed by Guarantors in favor
of Agent and Lenders (“Guaranty”); (iv) a Guaranty of Completion dated as of
September 30, 2011, executed by Guarantors in favor of Agent and Lenders
(“Guaranty of Completion”); (v) an Unsecured Environmental Indemnity Agreement
dated as of September 30, 2011, executed by Borrower and Guarantors in favor of
Agent and Lenders (“Environmental Indemnity”), and (vi) certain other loan
documents (the Note, Fee Deed of Trust, Leasehold Deed of Trust, Guaranty,
Guaranty of Completion, Environmental Indemnity, Loan Agreement and other
documents evidencing, securing or guarantying the Loan, in their original form
and as amended from time to time, are sometimes collectively referred to herein
as the “Loan Documents”).
C.    Borrower has requested that Lenders and Agent modify certain of the terms
of the Loan, and Lenders and Agent have agreed to such request, subject to the
terms and conditions of this Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Agent, Lenders, Borrower and Guarantors hereby
agree as follows:
1.Defined Terms. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Loan Agreement (as
modified hereby). Additional terms defined herein are incorporated into the Loan
Agreement.
2.    Recitals. All of the Recitals stated above are true and accurate and by
this reference are incorporated into and made a part of the body of this
Amendment.
3.    Maturity Date and Extension Options. The Maturity Date as defined in
Section 1. 1.4(p) of the Loan Agreement is hereby extended to September 30,
2017, and as used in the Loan Documents, the term “Maturity Date” shall be
deemed to mean the Maturity Date as extended as set forth in this Section 3.
Rider 1.1.4 of the Loan Agreement, and the definitions of Extension Notice,
Extension Option and Extension Term contained therein, are hereby deleted in
their entirety and are of no further force or effect. Notwithstanding the
foregoing and in consideration for Lenders agreement to extend the Maturity Date
as aforesaid, Borrower shall pay to Agent, for the ratable benefit of Lenders,
(i) on or before June 1, 2015, a fee equal to seventy five one-hundredths of one
percent (0.75%) of the then outstanding principal balance of the Loan, and (ii)
on or before June 1, 2016, a fee equal to seventy five one-hundredths of one
percent (0.75%) of the then outstanding principal balance of the Loan.
4.    Amortization.
(a)    The Amortization Commencement Date as defined in Section 1.1.4(a) of the
Loan Agreement is hereby amended to mean January 1, 2015, and as used in the
Loan Documents, the term “Amortization Commencement Date” shall be deemed to
mean the Amortization Commencement Date as amended as set forth in this Section
4.
(b)    Section 2.3.1(b) of the Loan Agreement is hereby deleted in its entirety
and is replaced with the following:
“(b)    Borrower shall pay to Agent, for the ratable benefit of Lenders, the
Amortization Conversion Fee on or before June 17, 2014.”
5.    Interest Rate. The first sentence of Section 1.1.4(m) of the Loan
Agreement is hereby deleted in its entirety and is replaced with the following:
“(m)    “Interest Rate” means: A per annum rate equal to LIBOR plus 700 Basis
Points; provided at no time shall the Interest Rate ever be less than nine
percent (9.00%) per annum.”
6.    Cash Trap Events. The Cash Trap Events set forth in subparagraphs (r), (s)
and (t) of Exhibit E to the Closing Certificate of Borrower are hereby deleted
in their entirety and are replaced with the following:
“(r)    the failure to perform at least 14,520 fractions at the Facility prior
to December 1, 2014, provided that if at least 14,520 fractions have been
performed at the Facility prior to March 1, 2015, then any such Cash Trap Event
arising from this subparagraph (r) shall be deemed discontinued;
(s)    commencing July 1, 2015 and ending June 30, 2016, as of the end of the
period covered by the quarterly financial statements which are to be provided to
Agent pursuant to Section 5.1.1 of the Loan Agreement during such period, the
failure of (i) the annualized Net Operating Income for the immediately preceding
six (6) month period to equal or exceed the product obtained by multiplying the
Debt Service by 1.50 or (ii) the Project Yield (calculated using the annualized
Net Operating Income for the immediately preceding six (6) month period) to
equal or exceed 20%, provided that if the performance standards set forth in
this subparagraph (s) are thereafter satisfied for two (2) consecutive calendar
quarters, then any Cash Trap Event arising from any matter described in this
subparagraph (s) shall be deemed discontinued; or
(t)    commencing July 1, 2016 and continuing thereafter, as of the end of the
period covered by the quarterly financial statements which are to be provided to
Agent pursuant to Section 5.1.1 of the Loan Agreement during such period, the
failure of (i) the annualized Net Operating Income for the immediately preceding
six (6) month period to equal or exceed the product obtained by multiplying the
Debt Service by 2.00 or (ii) the Project Yield (calculated using the annualized
Net Operating Income for the immediately preceding six (6) month period) to
equal or exceed 25%, provided that if the performance standards set forth in
this subparagraph (t) are thereafter satisfied for two (2) consecutive calendar
quarters, then any Cash Trap Event arising from any matter described in this
subparagraph (t) shall be deemed discontinued.”
7.    Milestone Events and Dates.
(a)    Exhibit D to the Closing Certificate of Borrower is hereby amended by
extending the May 15, 2014 date in the last row of the table contained therein
to July 31, 2014.
(b)    Section 7.1(h) of the Loan Agreement is hereby amended by extending the
May 15, 2014 date contained therein to July 31, 2014.
8.    Required Lenders.
(a)    The definition of “Required Lenders” as set forth in Schedule 1.2 of the
Loan Agreement is hereby deleted in its entirety and is replaced with the
following:
““Required Lenders” means, at any time, those Non-Delinquent Lenders holding at
least seventy two percent (72%) of that portion of the aggregate outstanding
principal amount of the Notes held by the Non-Delinquent Lenders.”
(b)    The first sentence of the third paragraph of Section 9.16 of the Loan
Agreement is hereby deleted in its entirety and is replaced with the following:
“If all Lenders are unable to reach an agreement with respect to a Major
Decision within ten (10) Business Days after the expiration of the Lender Reply
Period, then Agent shall thereafter have the right to take such steps as are
necessary (including the right to declare a default or commence an enforcement
action or proceeding), but consistent with any written instructions theretofore
or thereafter given by the Required Lenders to Agent that does not constitute a
Major Decision (unless the direction or consent of all Lenders is obtained), to
preserve and protect the Collateral until such time as all Lenders have reached
agreement with respect to any Major Decisions.”
(c)    The first and second sentences of Section 10.1(b) of the Loan Agreement
are hereby deleted in their entirety and are replaced with the following:
“(b)    Agent shall have all necessary power, right and obligation to take any
and all action of the type specified in this Agreement or any other Loan
document as being within Agent’s or Lender’s right, powers or discretion, except
(i) with respect to Major Decision, only in accordance with directions from all
Lenders, and (ii) in all other events, in accordance with directions from the
Required Lenders. In the absence of such directions, Agent shall have, and
Lenders acknowledge that Agent shall have, the exclusive power and authority
(but under no circumstance shall be obligated), in Agent’s sole and absolute
discretion, to take any action (including, without limitation those acts
describe on Rider 10.1(b) attached hereto and made a part hereof) or refrain
from taking any action, except that (i) with respect to Major Decisions the
direction or consent of all Lenders is required and Agent shall not take action
constituting a Major Decision absent such direction or consent, and (ii) in all
other events, Agent shall take, or refrain from taking, actions consistent with
directions from the Required Lenders.”
9.    Loan Transfers. The first sentence of the second grammatical paragraph of
Section 9.8(c) of the Loan Agreement is hereby deleted its entirety and is
replaced with the following:
“Notwithstanding anything contained in this Agreement to the contrary, ORIX
Capital Markets, LLC, a Delaware limited liability company (“ORIX”), as Lender
and not Agent, shall have the right, at its sole option, to cause Varian Medical
Systems International AG, a Swiss corporation (“Varian”) (but expressly
excluding any successor, assign or participant of Varian or any other Person
other than Varian), to make a Loan Transfer to ORIX (or its assignee or
designee), at any time and from time to time, of all or any portion of Varian’s
Individual Loan Commitment (whether funded or not).”
10.    Minimum Interest Lookback.
(a)    The definition of “Minimum Interest Lookback Amount” as set forth in
Section 1.1.4(r) of the Loan Agreement is hereby deleted in its entirety and is
replaced with the following:
““Minimum Interest Lookback Amount” means: (A) if a portion of the Loan Amount
is prepaid on or before October 1, 2016, an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on that portion of the
Loan Amount so prepaid, after subtracting from such prepaid amount that portion
of the Loan Amount that Varian, but not any successor, assign or participant of
Varian, is entitled to receive pursuant to the Loan Documents (such subtracted
amount is referred to herein as the “Excluded Share”), from the Closing Date
through and including October 1, 2016 at the Interest Rate then in effect on the
date of any such prepayment, over (ii) the actual amount of interest paid to
Lenders in respect of that portion of the Loan Amount so prepaid, calculated
after subtracting the Excluded Share from such prepaid amount, and (B) if the
Loan is prepaid in full on or before October 1, 2016, an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
Loan Amount, calculated after subtracting the Excluded Share from the Loan
Amount, from the Closing Date through and including October 1, 2016 at the
Interest Rate then in effect on the date of any such prepayment, over (ii) the
actual amount of interest paid to Lenders in respect of the Loan less the actual
amount of interest paid to Varian with respect to the Excluded Share, less any
amounts previously paid to Lenders as a Minimum Interest Lookback Amount
pursuant to (A) above in connection with any previous prepayments. For purposes
of determining the Minimum Interest Lookback Amount, only monthly interest paid
at the Interest Rate shall be taken into account; no fees (including the
Commitment Fee, the Amortization Conversion Fee and the Exit Fee), interest at
the Default Rate in excess of the Interest Rate, late charges or similar charges
or other amounts shall be included in the determination of the actual amount of
interest paid. Agent’s determination of the Minimum Interest Lookback Amount
shall be, absent manifest error, conclusive and binding on Borrower.”
(b)    Section 2.3.1 of the Loan Agreement is hereby amended by the addition of
the following subsection after subsection (f) thereof:
“(g)    Notwithstanding anything contained in this Agreement or any of the other
Loan Documents to the contrary, that portion of any Minimum Interest Lookback
Amount (but not any Excluded Share) paid by Borrower that would otherwise be
paid to Varian under the Loan Documents (but not those amounts that would be
paid to any successor, assign or participant of Varian) shall be paid to the
other Lenders (including successors, assigns and participants of Varian) on a
ratable basis, as determined by Agent.”
11.    The Loan; Notes.
(a)    The definition of “Loan” as set forth in Schedule 1.2 of the Loan
Agreement is hereby deleted in its entirety and is replaced with the following:
““Loan” means the loan made pursuant to this Agreement, consisting of two
tranches. The first tranche is in the amount of $165,300,000 (“Tranche A”) and
the second tranche is in the amount of $10,000,000 (“Tranche B”). Unless
otherwise provided herein, the term “Loan” shall mean and include both Tranche A
and Tranche B.”
(b)    The definition of “Notes” as set forth in Schedule 1.2 of the Loan
Agreement is hereby deleted in its entirety and is replaced with the following:
““Notes” means (i) the promissory notes made by Borrower dated as of September
30, 2011 (the “Tranche A Notes”), one for each Lender payable for the account of
such Lender, and (ii) the promissory note dated as of June 10, 2014 made by
Borrower and payable to Varian in the original principal amount of $10,000,000
(the “Tranche B Note”); as the same may hereafter be amended, modified,
extended, severed, assigned, substituted, renewed or restated from time to time,
including, without limitation, any substitute notes pursuant to Section 9.8(c)
or 10.20 (each, a “Note”).”
12.    Loan Amount; Individual Loan Commitment; Pro Rata Share.
(a)    The definition of “Loan Amount” as set forth in Section 1.1.4(n) of the
Loan Agreement is hereby amended to mean $175,300,000.
(b)    The definition of “Individual Loan Commitment” as set forth in Schedule
1.2 of the Loan Agreement is hereby amended so that Varian’s Individual Loan
Commitment is increased from $115,300,000 to $125,300,000, $115,300,000 of which
is allocated to Tranche A and $10,000,000 of which is allocated to Tranche B.
All of ORIX’s Individual Loan Commitment is allocated to Tranche A.
(c)    The definition of “Pro Rata Share” as set forth in Schedule 1.2 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:
““Pro Rata Share,” “Tranche A Pro Rata Share” and “Tranche B Pro Rata Share”
mean, respectively, at any particular time with respect to each Lender, (i) the
ratio of such Lender’s outstanding Individual Loan Commitment to the Loan
Amount, (ii) the ratio of such Lender’s Individual Loan Commitment allocated to
Tranche A to Tranche A, and (iii) the ratio of such Lender’s Individual Loan
Commitment allocated to Tranche B to Tranche B, as adjusted from time to time to
give effect to any applicable Assignment and Acceptance Agreement or the payment
or reimbursement of any Delinquency Amount, in each case as determined by Agent.
As of the date hereof, each Lender’s respective Pro Rata Share, Tranche A Pro
Rata Share and Tranche B Pro Rata Share are as follows:
 
ORIX Capital Markets, LLC
Varian Medical Systems International AG
Pro Rata Share:
28.52253%
71.47747%
Tranche A Pro Rata Share:
30.25000%
69.75000%
Tranche B Pro Rata Share:
0.00000%
100.00000%”



(d)    The phrase “Pro Rata Share” in Sections 2.2.1, 3.1.22, and the last
grammatical paragraph of Section 3.1 of the Loan Agreement, is hereby deleted
and replaced with “Tranche A Pro Rata Share.”
(e)    Section 3.2.1(g) of the Loan Agreement is hereby deleted in its entirety
and is replaced with the following:
“(g)    Agent shall have received from each Lender such Lender’s Pro Rata Share
or Tranche B Pro Rata Share, as applicable, of each such Advance.”
(f)    Each incidence of the phrase “Pro Rata Share” in Sections 3.2.6 and
10.12(a) of the Loan Agreement is hereby deleted and replaced with “Pro Rata
Share or Tranche B Pro Rata Share, as applicable,”
(g)    The second sentence of Section 10.16(c) of the Loan Agreement hereby
deleted in its entirety and is replaced with the following:
“(c)    Subject to a Delinquent Lender’s right to cure as provided in Section
10.17, Agent shall make no payment to a Delinquent Lender until the
Non-Delinquent Lenders have been paid in full their respective Tranche A Pro
Rata Share of all Indebtedness allocated to Tranche A and their respective
Tranche B Pro Rata Share of all Indebtedness allocated to Tranche B (in the
order of priority as set forth in Section 2.3.2(b)),it being understood that all
sums which would otherwise be due a Delinquent Lender under the Loan Documents
(interest, principal, fees and all other amounts) shall be distributed to the
Non-Delinquent Lenders (each Non-Delinquent Lender receiving its ratable share
thereof) as follows: first, all sums which constitute a payment of principal
under the Loan shall be treated as a repayment of principal under the Tranche A
Notes of the Non-Delinquent Lenders until the entire outstanding principal
balance of the Tranche A Notes of the Non-Delinquent Lenders has been paid in
full; next, all remaining sums which constitute a payment of principal under the
Loan shall be treated as a repayment of principal under the Tranche B Note of
the Non‑Delinquent Lenders until the entire outstanding principal balance of the
Tranche B Note of the Non-Delinquent Lenders has been paid in full; and, next,
all sums which constitute a payment of interest, fees, Charges or any other item
under the Loan (other than a payment of principal) shall be treated as
additional interest under the Loan and shall not be deemed to be a repayment of
principal, provided that Agent shall deduct from amounts due (or, in the case of
a Delinquent Lender, amounts that would otherwise be payable to such Delinquent
Lender) a Lender in default under its obligations under Section 10.5, the amount
owing by such Lender pursuant to said Section 10.5 and pay the amount so
deducted to itself, the other Lenders, or such other party as is entitled to
such amount, as applicable.”
(h)    Section 2.3.2(d) of the Loan Agreement is hereby amended by the addition
of the following as the last sentence thereof:
“Notwithstanding anything in this Agreement to the contrary, commencing June 10,
2014, each advance of proceeds of the Loan shall be made and allocated as
follows: (i) first, in accordance with each Lender’s Tranche B Pro Rata Share,
until $8,461,250.00 in the aggregate shall have been Advanced, which amount
shall be allocated to Tranche B and funded under the Tranche B Note; and (ii)
next, in accordance with each Lender’s Pro Rata Share, which shall be allocated
as follows: (a) all amounts Advanced by ORIX shall be allocated to Tranche A and
funded under ORIX’s Tranche A Note, and (b) 92% of all amounts Advanced by
Varian shall be allocated to Tranche A and funded under Varian’s Tranche A Note
and 8% of all amounts Advanced by Varian shall be allocated to Tranche B and
funded under Varian’s Tranche B Note.”
13.    Priority and Application of Payments.
(a)    The first sentence of Section 2.3.2(b) of the Loan Agreement is hereby
deleted in its entirety and is replaced with the following:
“Subject to the terms and conditions of Section 2.3.2(c), Agent will distribute
or cause to be distributed to each Lender in same day funds (if Agent is in
receipt of immediately available funds prior to 11:00 a.m. in Dallas, Texas on a
Business Day, otherwise, the next day Agent is open for business) such Lender’s
Tranche A Pro Rata Share of the payments of principal and interest made on the
Tranche A Notes, such Lender’s Tranche B Pro Rata Share of the payments of
principal and interest made on the Tranche B Note, and its Pro Rata Share of the
payments of other sums, in like funds for the account of such Lender (if Agent
subsequently determines that it distributed to a Lender an amount in excess of
that Lender’s Pro Rata Share, Tranche A Pro Rata Share or Tranche B Pro Rata
Share, as applicable, of any payment, Agent shall so notify such Lender and such
Lender shall promptly refund such excess); provided, however, that Agent shall
have the right to deduct from amounts due a Lender in default under its
obligations under Section 10.5 the amount owing by such Lender pursuant to said
Section 10.5 (which shall include, without limitation, interest and other
charges as described in the Loan Documents) and pay the amount so deducted to
itself, the other Lenders, or such other party as is entitled to such amount, as
applicable.”
(b)    Section 2.3.2(c) of the Loan Agreement is hereby deleted in its entirety
and is replaced with the following:
“(c)    Except as provided in Section 10.16, (i) provided that no Event of
Default exists, payments made on the Loan will be applied first to any unpaid
Charges, second, proportionally, to the aggregate interest due on the Tranche A
Notes, third, proportionally, to the interest due on the Tranche B Note, fourth,
proportionally, to the aggregate outstanding principal balance of the Tranche A
Notes and the Tranche B Note, and fifth to the Minimum Interest Lookback Amount
(if any) and the Exit Fee (if any), and (ii) so long as an Event of Default
remains outstanding, payments made on the Loan will be applied first to any
unpaid Charges, second to the aggregate interest due on the Tranche A Notes,
third to the aggregate outstanding principal balance of the Tranche A Notes,
fourth, to the interest due on the Tranche B Note, fifth to the outstanding
principal balance of the Tranche B Note, and sixth to the Minimum Interest
Lookback Amount (if any) and the Exit Fee (if any). The foregoing
notwithstanding, provided that no Event of Default exists, all principal
payments other than required amortization payments hereunder will be applied
first, proportionally, to the outstanding principal balance of the Tranche A
Notes until paid in full, and then to the outstanding principal amount of the
Tranche B Note.”
14.    Removal of Agent. Section 10.8 of the Loan Agreement is hereby amended by
the addition of the following as the last sentence thereof:
“Notwithstanding anything in this Section 10.8 to the contrary, in the event the
combined Individual Loan Commitments of Agent, in its capacity as a Lender
hereunder, and any Lenders who are Affiliates of Agent, is less than
$10,000,000.00, then Agent may be removed by an affirmative vote of the Required
Lenders (excluding, for this purpose, the vote of Agent, in its capacity as a
Lender, and excluding the aggregate outstanding principal amount of Notes held
by Agent in its capacity as Lender in calculating the aggregate outstanding
principal amount of Notes held by Non-Delinquent Lenders).”
15.    Ratification by Borrower. Borrower hereby (a) renews, ratifies and
confirms the indebtedness evidenced by the Notes and the other Loan Documents,
as modified hereby; (b) acknowledges that the liens and security interests
created and evidenced by the Mortgages and other Loan Documents are valid,
subsisting and enforceable in accordance with their terms, as modified hereby;
(c) acknowledges and agrees that, as of the Effective Date, Borrower has no
offsets, claims, counterclaims or defenses to the indebtedness evidenced by the
Notes and the other Loan Documents, as modified hereby, or otherwise with
respect to the Loan or the Loan Documents; (d) acknowledges and agrees that
Borrower is, and shall remain, liable for the prompt and timely payment and
performance of the indebtedness evidenced by the Notes and the other Loan
Documents, as modified hereby; (e) agrees that the Loan Documents are and remain
in full force and effect, except as expressly modified hereby, and that the Loan
Documents continue to be the legal, valid and binding obligations of Borrower
enforceable in accordance with their respective terms, subject only to
Insolvency Laws and general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law); and (f) represents
and warrants that, after giving effect to the terms and conditions of this
Amendment (i) there are no uncured Events of Default under the Loan Documents
and no event, condition or state of facts exists or has occurred and remains
uncured that, with the giving of notice or passage of time or both, would
constitute an Event of Default under the Loan Documents, (ii) the representation
and warranties in the Loan Agreement and the other Loan Documents are true and
correct as of the date hereof, and (iii) there has been no material adverse
change in the financial condition of Borrower, Guarantors or any other party
whose financial statement has been delivered to Agent in connection with the
Loan from the date of the most recent financial statement received by Agent.
16.    Reaffirmation of Guarantor Documents. Guarantors hereby ratify and affirm
the Guaranty and Environmental Indemnity (collectively, the “Guarantor
Documents”), and consent to and acknowledge this Amendment and reaffirm and
acknowledge their liability to Lenders under the Guarantor Documents subject to
the terms and conditions thereof and agree that the duties, liabilities and
obligations under the Guarantor Documents shall not in any manner be impaired,
discharged or released by this Amendment. Guarantors hereby represent and
warrant that (i) the representations and warranties of Guarantors contained in
the Guarantor Documents are, as of the Effective Date, true and correct and
Guarantors do not know of any default thereunder, (ii) each of the Guarantor
Documents continues to be the valid and binding obligations of Guarantors,
enforceable in accordance with their respective terms, subject only to
Insolvency Laws and general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law), and (iii) Guarantors
have no offsets, claims, counterclaims or defenses to the enforcement of the
rights and remedies of Lenders thereunder.
17.    Modification of other Loan Documents. All references in the other Loan
Documents to the (a) “Loan” shall refer to Loan, as amended by this Amendment
and (b) “Loan Agreement” shall mean the Loan Agreement as modified hereby.
18.    Continued Validity. Except as expressly provided in this Amendment, all
terms, conditions, representations, warranties, and covenants contained in the
Loan Agreement and the other Loan Documents shall remain in full force and
effect, and are hereby ratified, confirmed and acknowledged by Borrower and
Guarantors.
19.    Representations and Warranties. Borrower hereby represents and warrants
to Agent and Lenders that (i) Borrower is validly existing under the laws of the
State of Delaware, and has the requisite power and authority to execute and
deliver this Amendment, (ii) the execution and delivery of this Amendment has
been duly authorized by all requisite action by or on behalf of Borrower, (iii)
this Amendment has been duly executed and delivered on behalf of Borrower, and
(iv) the execution, delivery and performance of this Amendment do not and will
not violate or conflict with, result in a breach of or require any consent under
the articles or certificate of incorporation, bylaws, partnership agreement,
trust agreement or other organizational documents of Borrower, any applicable
laws or any material agreement binding on Borrower or any of its property.
20.    No Waiver, etc. This Amendment does not affect or limit Agent’s and/or
any Lenders’ rights or remedies in any way with respect to any existing or
future act or omission (including any breach of the terms of this Amendment by
Borrower) that may constitute a default by Borrower, or with respect to any
Default or Event of Default resulting from prior or future acts or omissions by
Borrower. This Amendment does not, and shall not be construed to, create any
obligation by Agent, Lenders, or any of them, to forbear from any Default or
Event of Default that may exist now or in the future under the Loan Agreement or
the other Loan Documents. Agent expressly reserves, on behalf of itself and
Lenders, all of, and does not modify or waive in any way any of, its or their
rights and remedies under the Loan Agreement, the other Loan Documents,
applicable law or otherwise and Agent, on behalf of itself and on behalf of
Lenders, hereby reserves all of its and their rights and remedies under all of
the Loan Documents and applicable law.
21.    Fees and Expenses. Borrower agrees to pay all reasonable fees and
expenses incurred by Agent and Lenders in connection with the negotiation of
this Amendment, and the transactions contemplated hereby, including, without
limitation, fees and costs of third-party consultants, accountants or
professionals retained by Agent and Lenders and reasonable attorneys’ fees and
expenses.
22.    Construction. This Amendment and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with and
governed by, the laws of the State of New York and any applicable laws of the
United States of America. The following provisions of general application in the
Loan Agreement apply to this Amendment and to the Loan Agreement, as amended by
this Amendment: Sections 9.11 – 9.15, 9.18 – 9.22, and 9.34 – 9.38.
23.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns; provided, however, that Borrower shall not assign or
transfer its rights or obligations hereunder without the prior written consent
of the Agent and Lenders.
24.    Counterparts. This Amendment may be executed in several counterparts,
each of which shall be fully effective as an original, and all of which together
shall constitute one and the same instrument.
25.    NO ORAL AGREEMENTS. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES
[REMAINDER OF PAGE INTENTIONALLY BLANK]


IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have duly
executed this Amendment to be effective as of the date set forth in the first
paragraph hereof.
BORROWER:
CALIFORNIA PROTON TREATMENT CENTER, LLC, a Delaware limited liability company
By:        /s/ James Thomson            
Name:        James Thomson            
Title:        Manager                


AGENT AND LENDER:
ORIX CAPITAL MARKETS, LLC, a Delaware limited liability company (as Agent and
Lender)
By:        /s/ Jim Dunn                
Name:        Jim Dunn                
Title:        President                
LENDER:
VARIAN MEDICAL SYSTEMS INTERNATIONAL AG, a Swiss corporation (as Lender)
By:        /s/ John W. Kuo            
Name:        John W. Kuo                
Title:        President                
GUARANTORS:
/s/ Jeffrey L. Bordok                
JEFFREY L. BORDOK
/s/ James Thomson                
JAMES THOMSON




EXHIBIT A
LEGAL DESCRIPTION OF THE PREMISES
Parcel A:
Parcel 2 of Parcel Map No. 20772, in the City of San Diego, County of San Diego,
State of California, filed in the Office of the County Recorder of San Diego
County, April 30, 2010 as Document No. 2010-0217240 of Official Records.
Parcel B:
Non-exclusive easements as created, limited and defined by Agreement and Grant
of Easements recorded June 16, 2010 as Instrument No. 2010-0301541 of Official
Records; as amended by First Amendment to Agreement and Grant of Easements dated
July 11, 2011 between H. G. Fenton Property Company (which acquired title as H.
G. Fenton Material Company) and California Proton Treatment Center, LLC,
recorded July 28, 2011 as Document No. 2011¬0383980.
APN: 809-333-77-40

Page 1